                                                                                       JS-6
                    1
                    2
                    3
                    4
                    5
                    6
                    7
                    8
                    9
               10
               11                          UNITED STATES DISTRICT COURT
               12                         CENTRAL DISTRICT OF CALIFORNIA
               13
                        TOYLING MAA, individually and       Case No.: CV 20-6341-GW-MRWx
               14       as personal representative of the
               15       ESTATE OF WILSON MAA; and           ORDER OF DISMISSAL PURSUANT TO
                        the ESTATE OF WILSON MAA,           RULE 41(a)(1)(A)(ii)
               16
               17                        Plaintiffs,        Judge: Hon. George H. Wu
                              v.                            Magistrate: Hon. Michael R. Wilner
               18
               19       CARNIVAL CORPORATION, a             Action Filed: July 16, 2020
                        Panama Corporation; CARNIVAL        Trial Date:   December 7, 2021
               20       PLC, an England and Wales
               21       Corporation; and PRINCESS
                        CRUISE LINES, LTD., a
               22       Bermuda Corporation,
               23
                                         Defendants.
               24
               25
               26
               27
               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &       [PROPOSED] ORDER OF DISMISSAL PURSUANT TO RULE 41(a)(1)(A)(ii);
 MCCARTHY, LLP
                        CASE NO: 2:20-CV-06341-GW-MRWx
                    1                                           ORDER
                    2         Upon consideration of the Stipulation to Dismiss Defendants and all of their
                    3   claims (“Stipulation”), IT IS HEREBY ORDERED THAT the Stipulation is hereby
                    4   GRANTED. CARNIVAL CORPORATION, a Panama Corporation; CARNIVAL PLC,
                    5   an England and Wales Corporation; and PRINCESS CRUISE LINES, LTD., a Bermuda
                    6   Corporation, and all of their claims are hereby dismissed from this action with prejudice.
                    7         Each party shall bear their/its own attorneys’ fees, expenses, and costs.
                    8
                    9   IT IS SO ORDERED.
               10
               11       Dated: July 6, 2021
                                                                               Hon. George H. Wu
               12                                                          United States District Judge
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &       [PROPOSED] ORDER OF DISMISSAL PURSUANT TO RULE 41(a)(1)(A)(ii);                         1
 MCCARTHY, LLP
                        CASE NO: 2:20-CV-06341-GW-MRWx
                    1                       FEDERAL COURT PROOF OF SERVICE
                    2
                    3        Maa v. Carnival Corporation, et al.; Case No.: 2:20-CV-06341-GW-MRWx
                    4          I am employed in the County of Los Angeles. I am over the age of 18 years and
                    5   not a party to this action. My business address is the Law Offices of Cotchett, Pitre &
                        McCarthy LLP, 2716 Ocean Park Boulevard, Suite 3088, Santa Monica, California
                    6   90405. On July 6, 2021, I served true copies of the following document(s) on the
                    7   interested parties in this action as follows:
                    8    [PROPOSED] ORDER OF DISMISSAL PURSUANT TO RULE 41(a)(1)(A)(ii)
                    9
                                                [SEE ATTACHED SERVICE LIST]
               10
                             VIA E-MAIL: Pursuant to the stipulation entered into between the Parties on
               11
                              December 3, 2020. My e-mail address is msoto@cpmlegal.com. I am readily
               12             familiar with this firm’s practice for causing documents to be served by e-mail.
                              Following that practice, I caused the aforementioned document(s) to be emailed
               13
                              to the addressee(s) specified above. I did not receive, within a reasonable time
               14             after the transmission, any electronic message or other indication that the
                              transmission was unsuccessful.
               15
               16            I declare under penalty of perjury, under the laws of the United States of
                        America and the State of California, that the foregoing is true and correct.
               17
               18             Executed on July 6, 2021, at Los Angeles, California.
               19
                                                                   /s/ Mallory J. Soto
               20
                                                                   Mallory J. Soto
               21
               22
               23
               24
               25
               26
               27
               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &       [PROPOSED] ORDER OF DISMISSAL PURSUANT TO RULE 41(a)(1)(A)(ii);                          2
 MCCARTHY, LLP
                        CASE NO: 2:20-CV-06341-GW-MRWx
                    1                                    SERVICE LIST
                    2       Maa v. Carnival Corporation, et al.; Case No.: 2:20-CV-06341-GW-MRWx
                    3
                        Nanci E. Nishimura                     Attorneys for Plaintiff Toyling Maa,
                    4   James G. Dallal                        Individually and as Personal
                        Cotchett, Pitre & McCarthy LLP         Representative of the Estate of Wilson
                    5
                        840 Malcolm Road                       Maa
                    6   Burlingame, CA 94010
                        nnishimura@cpmlegal.com
                    7
                        jdallal@cpmlegal.com
                    8
                        Robert B. Hutchinson
                    9   Kelly W. Weil
                        Theresa E. Vitale
               10
                        Cotchett, Pitre & McCarthy LLP
               11       2716 Ocean Park Blvd., Suite 3088,
               12       Santa Monica, CA 90405
                        rhutchinson@cpmlegal.com
               13       kweil@cpmlegal.com
               14       tvitale@cpmlegal.com
                        msoto@cpmlegal.com
               15
                        P. Terry Anderlini                     Attorneys for Plaintiff Toyling Maa,
               16       Anderlini & McSweeney LLP              Individually and as Personal
               17       66 Bovet Rd., Suite 285                Representative of the Estate of Wilson
                        San Mateo, CA 94402                    Maa
               18       tanderlini@amlawoffice.com
               19       jmorgus@amlawoffice.com

               20       Jeffrey B. Maltzman                    Attorneys for Defendant Princess
                        Ed Nield                               Cruise Line Ltd.
               21       Gabrielle Nield
               22       Maltzman & Partners
                        West Lake Professional Center
               23       681 Encinitas Blvd., Suite 315
               24       Encinitas, CA 92024
                        jeffreym@maltzmanpartners.com
               25       edn@maltzmanpartners.com
               26       gabn@maltzmanpartners.com
                        rafaelac@maltzmanpartners.com
               27       michaels@maltzmanpartners.com
               28       bekkaw@maltzmanpartners.com
       ♼
 LAW OFFICES
COTCHETT, PITRE &       [PROPOSED] ORDER OF DISMISSAL PURSUANT TO RULE 41(a)(1)(A)(ii);                 3
 MCCARTHY, LLP
                        CASE NO: 2:20-CV-06341-GW-MRWx
                    1   Jonathan W. Hughes                   Attorneys for Defendants, Carnival
                    2   Andrew C. Johnson                    Corporation and Carnival PLC
                        Arnold & Porter
                    3   Three Embarcadero Center, 10th Fl.
                    4   San Francisco, CA 94111
                        jonathan.hughes@arnoldporter.com
                    5   andrew.johnson@arnoldporter.com
                    6   angel.nakamura@arnoldporter.com
                        christopher.odell@arnoldporter.com
                    7   chris.bruner@arnoldporter.com
                    8   david.weiner@arnoldporter.com
                        katie.scott@arnoldporter.com
                    9   xap-coral@arnoldporter.com
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &       [PROPOSED] ORDER OF DISMISSAL PURSUANT TO RULE 41(a)(1)(A)(ii);           4
 MCCARTHY, LLP
                        CASE NO: 2:20-CV-06341-GW-MRWx
